Citation Nr: 1136575	
Decision Date: 09/28/11    Archive Date: 10/11/11

DOCKET NO.  10-22 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a chronic lumbar spine disorder, to include as secondary to a service-connected disability, for accrued benefits purposes.  

2.  Entitlement to a disability evaluation in excess of 20 percent for the Veteran's left leg shrapnel wound residuals including Muscle Group XI injury for accrued benefits purposes.  

3.  Entitlement to a disability evaluation in excess of 10 percent for the Veteran's right hip bursitis for accrued benefits purposes.  


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran had active service from February 1943 to December 1945.  He was awarded the Purple Heart.  The Veteran died in September 2010.  The Appellant is his widow.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the St. Petersburg, Florida, Regional Office (RO) which denied both service connection for a lumbar spine disorder and increased disability evaluations for the Veteran's left leg shrapnel wound residuals including Muscle Group XI injury and his right hip bursitis.  In August 2010, the Veteran was scheduled for a hearing before a Veterans Law Judge sitting at the RO.  He failed to report for the scheduled hearing.  The Board observes that the Veteran failed to appear for a scheduled hearing before a Veterans Law Judge sitting at the RO and that a request to reschedule based on good cause was not submitted.  Pursuant to 38 C.F.R. § 20.704(d) (2010), if an appellant fails to appear for a scheduled hearing and a request for postponement has not been received and granted, the case will be processed as though the request for a hearing had been withdrawn.  No further request for a hearing will be granted in the same appeal unless such failure to appear was with good cause and the cause for the failure to appear arose under such circumstances that a timely request for postponement could not have been submitted prior to the scheduled hearing date.  Id.  A motion for a new hearing date following a failure to appear for a scheduled hearing must be in writing, must be filed within 15 days of the originally scheduled hearing date, and must explain why the appellant failed to appear for the hearing and why a timely request for a new hearing date could not have been submitted.  Id.  Accordingly, the case will be processed as though the request for a hearing had been withdrawn.  

In September 2010, the Board was informed that the Veteran had died on September [redacted], 2010.  In October 2010, the Board dismissed the Veteran's pending appeal without prejudice to the Appellant.  

In October 2010, the Appellant indicated that she wished to be substituted for the Veteran and to continue his appeal under the provisions of 38 U.S.C.A. § 5121A.  In July 2011, the Department of Veterans Affairs (VA) determined that the Appellant qualified as the proper substituted claimant under the provisions of 38 U.S.C.A. § 5121A(a)(1).  In August 2011, the Appellant submitted a Motion to Advance on the Docket.  In September 2011, the Board granted the Appellant's motion.  

This appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The VA will notify the Appellant if further action is required on her part.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).  


REMAND

The Appellant asserts that the Veteran incurred a chronic lumbar spine disorder secondary to his service-connected right hip and left lower extremity shrapnel wound residuals.  She contends further that the Veteran's service-connected left leg shrapnel wound residuals and right hip bursitis were productive of significant physical impairment warranting evaluations in excess of 20 percent and 10 percent, respectively.  

A May 2009 treatment record from R. Lohmann, M.D., conveys that the Veteran had fallen five days prior to the appointment; injured both his lower back and right hip; and "went to the emergency room."  The report of a July 2009 VA examination for compensation purposes states that the Veteran had been treated at "DEeray" Hospital following a May 2009 fall.  Clinical documentation of the cited hospital treatment is not of record.  

The Veteran's September 2010 death certificate indicates that he succumbed at the Hospice of Palm Beach County.  Clinical documentation of the Veteran's final treatment is not of record.  

VA should obtain all relevant VA clinical documentation which could potentially be helpful in resolving the Appellant's claims.  See 38 C.F.R. § 3.159(c)(2) (2011).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  

In reviewing the July 2009 VA examination report, the Board observes that the Veteran was diagnosed with lumbar spine degenerative disc disease and degenerative joint disease.  The examiner commented that:

The condition/disability [degenerative joint disease] and [degenerative disc disease] multilevel lumbar spine is not caused by or a result of [degenerative joint disease bilateral] hips.  

Rationale for Opinion Given:  There is no evidence in the medical/orthopedic literature that [degenerative joint disease] of hips lead to [degenerative] disc and joint disease of the lumbar spine.  The patient is obese and elderly and these are the contributing factors for the lumbar spine condition.  

The examiner made no findings as to whether either the Veteran's chronic lumbar spine degenerative disc disease and/or his degenerative joint disease were aggravated (i.e., permanently increased in severity) beyond the  natural progression due to his service-connected right hip and left leg disabilities.  

Further, the Board notes that the examiner made several apparently conflicting findings as to the Veteran's left leg shrapnel wound residuals.  While denoting that the Veteran's penetrating shrapnel wound "involved the left anterior tibialis muscle", the examiner commented that "this muscle was not injured but this is the muscle that hurts per [patient] when he walks."  The physician noted both that there was numbness at the left leg shrapnel wound scar area and no nerve damage.  

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Given the inadequacy of the July 2009 VA examination report, the Board finds that further evaluation based upon a review of the record would be helpful in resolving the issues raised by the instant appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Appellant and request that she provide information as to all post-service treatment of the Veteran's chronic lumbar spine disabilities and treatment after April 2008 of his service-connected left leg shrapnel wound residuals and right hip bursitis, including the names and addresses of all health care providers.  Upon receipt of the requested information and the appropriate releases, the RO should contact "DEeray" Hospital, the Hospice of Palm Beach County, and all other identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the claims file.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2010).  

2.  Then arrange to have the Veteran's claims file reviewed by an orthopedic surgeon or other appropriate specialist.  The examiner or examiners should advance an opinion as to the following questions:

a.  Is it more likely than not (i.e., probability greater than 50 percent); at least as likely as not (i.e., probability of 50 percent); or less likely than not (i.e., probability less than 50 percent) that any identified chronic lumbar spine disability had its onset during active service; was etiologically related to the Veteran's World War II combat experiences; or was otherwise related to active service?  

If the response is in the negative, the examiner should also address whether the identified disorder was due to or the result of the Veteran's service-connected left leg shrapnel wound residuals including Muscle Group XI injury, left ankle tendonitis, and right hip bursitis, to include an altered gait resulting from the service-connected disabilities.  If not, was it aggravated (i.e., permanently increased in severity) beyond its natural progression due to his service-connected disabilities, to include an altered gait resulting from the service-connected disabilities?  

b.  What muscle groups and nerves, if any, were affected by the Veteran's left lower leg shrapnel wound?  If no muscle groups or nerves were involved, the examiner should specifically state that fact and fully explain the rationale for that determination.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.  

3.  After the requested evaluation has been completed, the evaluation should be reviewed to ensure that it is in compliance with the directives of this remand.  The evaluation should be returned to the examiner if it is deficient in any manner.  

4.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions, undertake any other development action that is deemed warranted.  Then readjudicate the Appellant's claims.  If the benefits sought on appeal remain denied, the Appellant and her accredited representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.  

5.  Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  

